DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted June 05, 2020, August 03, 2020 and November 09, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on February 21, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 12, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (CN 106993319 as cited in IDS dated June 05, 2020).
Regarding claim 1, and 12, Hao discloses a positioning method implemented by a terminal, and a terminal comprising: 
obtaining an outdoor positioning result from an outdoor positioning service (i.e., using GPS for determining user’s location in an outdoor environment as described in paragraph 6 of page 2);
attempting, obtain an indoor positioning result from an indoor positioning service when satellite information about a satellite that provides the outdoor positioning service meets a preset condition (i.e., determining the user’s position using Wi-Fi when the user is in an indoor environment, receiving signal strength of more than 3 APs as described in paragraph 7 of page 2), 
wherein the preset condition indicates that the terminal has an indoor positioning requirement (i.e., user is in the fingerprint area as described in paragraph 7 of page 2), 
wherein satellite information comprises a quantity of satellites that provide a positioning service (i.e., the number of satellites received as described in paragraphs 10-11 of page 2), 
wherein a target satellite among the satellites that provide the positioning service for the terminal sends a satellite signal with a signal-to-noise ratio greater than a preset value (i.e., the signal strength received from the satellites as described in paragraphs 10 and 11 of page 2); and
switching from the outdoor positioning service to the indoor positioning service when the indoor positioning result is successfully obtained (i.e., a Wi-Fi positioning is 
Furthermore, it is also noted that a terminal inherently includes a receiver and a processor.

Regarding claim 4, Hao discloses all limitations recited within claims as described above.  Hao also discloses a successfully obtaining the indoor positioning result; and stopping

Regarding claims 10, and 21, Hao discloses all limitations recited within claims as described above.  Hao also discloses: 
receiving a target radio signal, wherein the target radio signal meets a preset indoor positioning condition (i.e., the signal strength received by the target receiver as described in paragraph 4 of page 1); 
extracting a signal feature parameter from the target radio signal (i.e., signal strength received by the target receiver as described in paragraph 4 of page 1); and  6Atty. Docket No. 4747-32500 (85472171US06) 
sending, the signal feature parameter to a location server to enable the location server to determine the indoor positioning result based on the signal feature parameter (i.e., the signal strength received by the target receiver is compared with the database , and reference point closest to the target in the database is found and providing an estimated position of the target as described in paragraph 4 of page 1).  
Regarding claim 15, Hao discloses all limitations recited within claims as described above.  Hao also discloses wherein the processor is further configured to stop providing the outdoor positioning service (i.e., handover to Wi-Fi positioning when signal strength that is greater than preset threshold value Q as described in paragraph 3 of page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Russell (US 2015/0097731).
Regarding claims 6, and 17, Hao discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Russell discloses GPS/WiFi inddor/outdoor detection.  Russell also discloses wherein after attempting to obtain the indoor positioning result, the positioning method further comprises: 
identifying that the indoor positioning result is not obtained (i.e., hard handover from indoor positioning to outdoor positioning in step 520 of Fig. 5, and as described in paragraph 0069); and 

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide an alternative option to track the terminal.  


Claim 7-8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Qiu et al. (hereinafter “Qiu”, US 2015/0141045).
Regarding claims 7, and 18, Hao discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Qiu discloses geofence.  Qiu also discloses:
determining a distance between the terminal and a target location, wherein the target location is a destination to which the terminal moves during a current positioning period (paragraphs 0025, and 0039-0042); and 
adjusting a length of the current positioning period based on the distance (i.e., increasing the update interval as distance increases as described in paragraphs 0039-0042).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.

Regarding claims 8, and 19, Hao, and Qiu disclose all limitations recited within claims as described above.  Qiu also discloses wherein a value of the current positioning period increases when the distance increases (i.e., increasing update interval as distance increases as described in paragraphs 0039-0042).


Claim 3, 9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Van Hoof et al. (hereinafter “Van Hoof”, US 2017/0249714).
Regarding claims 3, and 14, Hao discloses all limitations recited within claims as described above.  Hao also discloses enabling the indoor positioning service for obtaining the indoor positioning result
In a similar endeavor, Van Hoof discloses presenting context-based guidance using electronic sign.  Van Hoof also discloses comprising: 
a distance between the terminal and a candidate building in a target area, wherein the target area is a preset area to which the outdoor positioning result belongs (i.e., selecting from among a set of candidate destination by using a distance between the user and the candidate as described in paragraph 0126); and

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the position of the terminal more accurately.  

Regarding claims 9, and 20, Hao discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Van Hoof discloses presenting context-based guidance using electronic sign.  Van Hoof also discloses wherein before determining the distance between the terminal and a target location, the method further comprises using, from among preset candidate locations, a preset candidate location closest to the terminal as the target location (i.e., selecting from among a set of candidate destination by using a distance between the user and the candidate as described in paragraph 0126).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the position of the terminal more accurately.  
 

Claim 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Zhang et al. (hereinafter “Zhang”, US 2016/0337888).
Regarding claims 11, and 22, Hao discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Zhang discloses a method of positioning problem regions covered with indoor wireless network.  Zhang also discloses wherein after extracting the signal feature parameter, the positioning method further comprises: 
determining differences among signal feature parameters in target radio signals obtained at a location in a preset time period and a preset location fingerprint at the location, wherein the preset location fingerprint indicates distribution of a WI-Fl signal recorded at the location in a preset WI-FI fingerprint database (i.e., see Fig. 4, and its descriptions); and 
updating the preset location fingerprint at the location based on the differences (i.e., see Fig. 4, and its descriptions).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the position of the terminal more accurately.  


Allowable Subject Matter
Claims 5, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Wayne H Cai/Primary Examiner, Art Unit 2644